DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 11/16/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/16/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3-5, 11, 14-16, and 20.
Applicants have canceled claim 9.
Applicants introduced new claim 21.
Applicants have left claims 2, 6-8, 10, 12, 13, and 17-19 are originally filed/previously presented.
Claims 1-8 and 10-21 are the current claims hereby under examination.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claims 3, 4 and 15 are objected to because of the following informalities:  
Regarding Claim 3, lines 1-2 currently read “wherein the third sensor comprises a glucose sensor separate from the two or more physiologic sensors…” and lines 4-5 also read “wherein the glucose sensor is separate from the two or more physiologic sensors”. It appears the “separate from the two or more physiologic sensors” limitation 
Regarding Claim 4, lines 3-4 currently read “measure a glucose level when the determined glucose index satisfies a condition”, however, it appears it should read --measure the glucose level when the determined glucose index satisfies the condition-- (emphasis added).
Regarding Claim 15, lines 2-3 currently read “directly measure a glucose level when the determined glucose index satisfies a condition”, however, it appears it should read --directly measure the glucose level when the determined glucose index satisfies the condition-- (emphasis added).
Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, filed 11/16/2021, with respect to claim 9 have been fully considered and are persuasive.  The objection of claim 9 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see Page 8 of Remarks, filed 11/16/2021, with respect to claims 4, 5 and 16 have been fully considered and are persuasive.  The 112(b) rejection of claims 4, 5, and 16 has been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Response to Arguments
Applicant’s arguments, see Pages 6-8 of Remarks, filed 11/16/2021, with respect to Claims 1-11, 14-16, and 19-20 have been fully considered and are persuasive. Applicants arguments and the instant application disclose that the multi-sensor glucose detection leads to more efficient diabetes management, improve patient outcome, and reduce the overall cost (para. [0008] and [0044]). The integration of triggering a third sensor to directly measure a glucose level when the determined glucose index satisfies a condition integrates the abstract idea into a practical application and reflects a technological improvement.  The 101 rejection of claims 1-11, 14-16, and 19-20 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks , filed 11/16/2021, with respect to claims 1-4, 6-7, 11-15, and 17-20 have been fully considered and are persuasive.  The 102(a)(2)  of claims 1-4, 6-7, 11-15, and 17-20, has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied and Modified Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen.
The claims are generally directed towards a system and a method comprising: an ambulatory medical device configured to receive physiologic information correlated to, and different from, a direct glucose level measurement, the physiologic information respectively sensed by two or more physiologic sensors from a patient; and an assessment circuit configured to determine a glucose index indicative of an abnormal blood glucose level using the received physiologic information sensed by the two or more physiologic sensors, and to trigger measurement from a third sensor, separate from the two or more physiological sensors, configured to directly measure a glucose level when the determined glucose index satisfies a condition.
Regarding Claim 1, Bharmi discloses a system (Fig. 1, and col. 5, lines 62-64, “medical system with a pre-symptomatic hypoglycemia detection system”) comprising: 
an ambulatory medical device (Fig. 1) configured to receive physiologic information (Fig. 1, element 10, “pre-symptomatic hypoglycemia detection system” and Fig. 9, elements 408 and 407) correlated to, and different from, a direct glucose level measurement (col. 4, lines 5-25, “temporal morphological parameters affected by pre-symptomatic hypoglycemia include, e.g., T-wave parameters; P-wave parameters …” and col. 8, lines 41-63), the physiologic information respectively sensed by two or more physiologic sensors from a patient (col. 8, lines 25-40, “the pacer/ICD senses an IEGM or other electrical cardiac signal” and col. 8, lines 63-66, “other temporal parameters representative of the pre-symptomatic physiologic response to a 
an assessment circuit (Fig. 9, element 360, “micro-controller”, and element 407, “pre-symptomatic hypoglycemia detector”) configured to determine a glucose index indicative of an abnormal blood glucose level using the received physiologic information sensed by the two or more physiologic sensors (Fig. 1, element 102, col. 18, lines 15-39, “pre-symptomatic hypoglycemia detector that is operative to detect hypoglycemia based on the values representative of physiologic response detector by physiological response detector” and col. 8, lines 41-66, “detect T-wave, P-wave, QRS parameters … respiratory parameters such as respiration rate and respiration depth…”), 
and to trigger measurement from a third sensor (Fig. 2, element 104 and 106, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor, and col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information and trend data happens when hypoglycemia is detected), separate from the two or more physiological sensors (col. 5, lines 5-8, “external blood glucose monitor”).
However, Bharmi does not explicitly disclose to directly measure a glucose level when the determined glucose index satisfies a condition.
Jensen teaches a system for adjusting blood glucose levels by monitoring an EEG of a patient and identifying the onset of hypoglycemia (Abstract and para. [0001]). Jensen further 
Regarding Claim 2, modified Bharmi discloses the system of claim 1, wherein the two or more physiologic sensors are configured to sense respectively one of cardiac electrical information (col. 8, line 27-28, “the pacer/ICD senses an IEGM or other electrical cardiac signal”), cardiac mechanical information, bioimpedance information, patient autonomic response, blood pressure information, or respiration information (col. 8, line 63-66, “respiratory parameters such as respiration rate and respiration depth”).
Regarding Claim 3, modified Bharmi discloses system of claim 1, wherein the third sensor comprises a glucose sensor separate from the two or more physiologic sensors (col. 5, 
and wherein the assessment circuit is configured to trigger the glucose sensor (Fig. 2, element 104 and 106, col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information happens when hypoglycemia is detected), wherein the glucose sensor is separate from the two or more physiologic sensors (col. 4, lines 41-44, “equipped to directly detect blood glucose levels, the device can detect pre-symptomatic hypoglycemia based on both the aforementioned parameters along with trends in the blood glucose …”).
	However, modified Bharmi does not explicitly disclose wherein the assessment circuit is configured to trigger the glucose sensor to directly measure a glucose level when the determined glucose index satisfies the condition.
Jensen further teaches that if the onset of hypoglycemia is detected and an automatic blood glucose monitor is a part of the system, an alarm of an upcoming hypoglycemia results in a request for a direct blood glucose measurement from the glucose monitor (para. [0043] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and third sensor disclosed by modified Bharmi to explicitly include a direct blood glucose measurement if hypoglycemia is detected by the two or more physiologic sensors. Jensen teaches that by triggering a response to obtain a direct blood glucose level if a condition is met, the system as a whole is able to obtain an actual glucose level to evaluate the results and further calibrate the system (para. [0012] and [0017]). 
Regarding Claim 4, modified Bharmi discloses the system of claim 3, comprising an implantable or wearable glucose monitor (col. 5, line 5-8, “external blood glucose monitor”) communicatively coupled to the ambulatory medical device, the implantable or wearable glucose monitor including the glucose sensor configured to directly measure a glucose level when the determined glucose index satisfies a condition (col. 4, lines 41-44, “the device is equipped to directly detect blood glucose levels, the device can detect pre-symptomatic hypoglycemia based on both the parameters along with trends in the glucose measurements”).
Regarding Claim 6, modified Bharmi discloses the system of claim 1, wherein the ambulatory medical device includes a cardiac sensor (col. 8, lines 25-31, “pacer/ICD senses an IEGM or other electrical cardiac signal…”) configured to receive cardiac electrical or mechanical information of the patient, and the assessment circuit is configured to determine the glucose index using the received cardiac electrical or mechanical information (col. 8, lines 25-31, “derives values representative of a pre-symptomatic physiologic response to a hypoglycemic event from the cardiac signal …”).
Regarding Claim 7, modified Bharmi discloses the system of claim 6, wherein the cardiac sensor includes electrodes configured to sense cardiac electrical information (Fig. 8, “pacer/ICD” and col. 9, lines 38-48, “… leads implanted within the heart”) including one or more of a heart rate, a heart rate variability, a Q-T interval, or a cardiac arrhythmia (col. 8, lines 41-62, “temporal values may include … T-wave parameters, QT dynamics parameters, heart rate parameters …”), and the assessment circuit is configured to determine the glucose index using 
Regarding Claim 11, modified Bharmi discloses the system of claim 1, wherein the assessment circuit is configured to generate a composite risk score (Fig. 3, element 236, and col. 12, lines 55-58, “linear discriminator trained to recognize pre-symptomatic hypoglycemia”) using a combination of the received physiologic information respectively sensed by the two or more physiologic sensors each weighted by respective weights  (col. 12, lines 55-56, “all of the data collected and processed at steps …”, Fig. 3, and col. 13, lines 33-37, “thresholds or weights used within the decision logic may be set differently for male/female patients to improve detection specificity”), and to determine the glucose index using the composite risk score (col. 12, lines 59-62, “trend for the monitored parameters/features is towards hypoglycemia”).
Regarding Claim 12, modified Bharmi discloses the system of claim 1, comprising a drug delivery device (Fig. 1, element 14, “insulin pump”) configured to control delivery of a glucose therapy to the patient according to a delivery parameter, wherein the assessment circuit is configured to adjust the delivery parameter using the determined glucose index (col. 5, lines 9-17, “certain therapies automatically provided by the implantable device may also be initiated or modified in response to hypoglycemia … the implantable device is equipped with a drug pump capable of delivering insulin …”).
Regarding Claim 13, modified Bharmi discloses the system of claim 1, comprising a therapy circuit configured to deliver electrostimulation to the patient according to a therapy parameter, wherein the assessment circuit is configured to adjust the therapy parameter using 
Regarding Claim 14, Bharmi discloses a method (Fig. 3, and col. 3, lines 55-57, “a method is provided … for detecting hypoglycemia within a patient”) comprising: 
receiving physiologic information via an ambulatory medical device (Fig. 9, elements 408 and 407, “physiological sensor” and “pre-symptomatic hypoglycemia detector”), the physiologic information respectively sensed from a patient by two or more physiologic sensors (col. 8, lines 25-40, “the pacer/ICD senses an IEGM or other electrical cardiac signal” and col. 8, lines 63-66, “other temporal parameters representative of the pre-symptomatic physiologic response to a hypoglycemic event within a particular patient may include, e.g., respiratory parameters…”), the received physiologic information correlated to, and different from, a direct glucose level measurement (col. 4, lines 5-25, “temporal morphological parameters affected by pre-symptomatic hypoglycemia include, e.g., T-wave parameters; P-wave parameters …” and col. 8, lines 41-63); 
determining, via an assessment circuit (Fig. 9, element 360, “micro-controller”, and element 407, “pre-symptomatic hypoglycemia detector”), a glucose index indicative of an abnormal blood glucose level using the received physiologic information sensed by the two or more physiologic sensors (col. 18, lines 15-39, “pre-symptomatic hypoglycemia detector that is operative to detect hypoglycemia based on the values representative of physiologic response 
triggering measurement from a third sensor (Fig. 2, element 104 and 106, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor, and  col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information happens when hypoglycemia is detected), separate from the two or more physiologic sensors (col. 5, lines 5-8, “external blood glucose monitor”).
However, Bharmi does not explicitly disclose to directly measure a glucose level when the determined glucose index satisfies a condition.
Jensen teaches a system and method for adjusting blood glucose levels by monitoring an EEG of a patient and identifying the onset of hypoglycemia (Abstract and para. [0001]). Jensen further teaches an EEG signal can be measured and processed in order to extract features that identify the upcoming onset of hypoglycemia (para. [0037]). Jensen further teaches of an external blood glucose monitor (Fig. 1, element 3, “glucose monitor”). Jensen further teaches that if the onset of hypoglycemia is detected and an automatic blood glucose monitor is a part of the system, an alarm of an upcoming hypoglycemia results in a request for a direct blood glucose measurement from the glucose monitor (para. [0043] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding Claim 15, modified Bharmi discloses the method of claim 14, wherein triggering measurement from the third sensor includes triggering measurement from a glucose sensor (Fig. 2, element 104 and 106, col. 5, lines 5-8, “external blood glucose monitor, the patient may confirm the detection of hypoglycemia using that device…”, the third sensor being an external blood glucose monitor, and col. 9, lines 16-37, “at step 104, the pacer/ICD then detects hypoglycemia … at step 106, the pacer/ICD then controls therapy, issues warnings, and/or records diagnostic information (including trend data)…”, a trigger to record diagnostic information happens when hypoglycemia is detected), wherein the glucose sensor is separate from the two or more physiologic sensors (col. 4, lines 41-44, “equipped to directly detect blood glucose levels, the device can detect pre-symptomatic hypoglycemia based on both the aforementioned parameters along with trends in the blood glucose …”).
However, modified Bharmi does not explicitly disclose wherein triggering measurement from the third sensor includes triggering measurement from a glucose sensor to directly measure a glucose level when the determined glucose index satisfies a condition.
Jensen further teaches that if the onset of hypoglycemia is detected and an automatic 
Regarding Claim 17, modified Bharmi discloses the method of claim 14, comprising delivering a glucose therapy using a drug delivery device (Fig. 1, element 14, “insulin pump”) to the patient according to a delivery parameter, and adjusting the delivery parameter using the determined glucose index (col. 5, lines 9-17, “certain therapies automatically provided by the implantable device may also be initiated or modified in response to hypoglycemia … the implantable device is equipped with a drug pump capable of delivering insulin …”).
Regarding Claim 18, modified Bharmi discloses the method of claim 14, comprising delivering electrostimulation to the patient according to a therapy parameter, and adjusting the therapy parameter using the determined glucose index (col. 5, lines 20-25, “if the device is an ICD, it may be controlled to begin charging defibrillation capacitors upon detection of hypoglycemia so as to permit prompt delivery of a defibrillation shock, which may be needed if hypoglycemia triggers VF due to a prolongation of the QT intervals” and col. 5, lines 9-11, 
Regarding Claim 19, modified Bharmi discloses the method of claim 14, wherein the received physiologic information includes one or more of: cardiac information sensed by a cardiac sensor (col. 8, line 27-28, “the pacer/ICD senses an IEGM or other electrical cardiac signal”); heart sound information sensed by a heart sound sensor; respiration information sensed by a respiration sensor (col. 8, line 63-66, “respiratory parameters such as respiration rate and respiration depth”); impedance information sensed by an impedance sensor; pressure information sensed by a pressure sensor; or activity or posture information sensed by an activity or posture sensor (Fig. 9, element 408, “physiological sensor” and col. 10, lines 29-33, “activity levels may be detected using an activity sensor, such as an accelerometer …”).
Regarding Claim 20, modified Bharmi discloses the method of claim 14, comprising: generating a composite risk score (Fig. 3, element 236, and col. 12, lines 55-58, “linear discriminator trained to recognize pre-symptomatic hypoglycemia”) using a combination of the received physiologic information respectively sensed from two or more physiology sensors each weighted by respective weights (col. 12, lines 55-56, “all of the data collected and processed at steps …”, Fig. 3, and col. 13, lines 33-37, “thresholds or weights used within the decision logic may be set differently for male/female patients to improve detection specificity”); and determining the glucose index using the composite risk score (col. 12, lines 59-62, “trend for the monitored parameters/features is towards hypoglycemia”). 
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Jensen et al. (Pub. , as applied to claims 3 and 15 above, and further in view of Pluta et al. (Pub. No. US 2012/0130212), hereinafter referred as Pluta.
Regarding Claim 5, modified Bharmi discloses the system of claim 3.
However, modified Bharmi does not explicitly disclose a calibration circuit configured to, using the measured glucose level, adjust a sensor configuration of at least one of the two or more physiologic sensors to sense physiologic information or to calibrate an algorithm for generating the glucose index.
Pluta teaches of a system to monitor blood metabolite levels of a patient by monitoring impedance levels of a patient and determining a blood metabolite level of a patient through a blood metabolite algorithm (Abstract and Fig. 2). Pluta further teaches of calibrating a sensor array based on a tested blood glucose level of a patient and the estimated blood glucose level (Fig. 2, S5, and para. [0050]). Pluta teaches that the calibration can be used to calibrate the estimation algorithm or the estimation sensors to operate in a certain range or certain activity state or type (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Bharmi to further include a calibration circuit to calibrate the algorithm or sensors used based on the determined glucose value from a glucose monitor. Pluta teaches that by comparing the blood glucose measurement from the sensors and the estimated blood glucose can allow for calibration if the two values are not the same to ensure accurate results of the estimated value based on the physiologic sensors (para. [0050]). 
Regarding Claim 16, modified Bharmi discloses the method of claim 15.
However, modified Bharmi does not explicitly disclose adjusting a sensor configuration 
Pluta teaches of a method of monitoring blood metabolite levels of a patient by monitoring impedance levels of a patient and determining a blood metabolite level of a patient through a blood metabolite algorithm (Abstract and Fig. 2). Pluta further teaches of calibrating a sensor array based on a tested blood glucose level of a patient and the estimated blood glucose level (Fig. 2, S5, and para. [0050]). Pluta teaches that the calibration can be used to calibrate the estimation algorithm or the estimation sensors to operate in a certain range or certain activity state or type (para. [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Bharmi to further include calibrating the algorithm or sensors used based on the determined glucose value from a glucose monitor. Pluta teaches that by comparing the blood glucose measurement from the sensors and the estimated blood glucose can allow for calibration if the two values are not the same to ensure accurate results of the estimated value based on the physiologic sensors (para. [0050]). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen, as applied to claim 1 above, and further in view of Dalal et al. (Pat. No. US 7,731,658), hereinafter referred to as Dalal.
Regarding Claim 8, modified Bharmi discloses the system of claim 1. 
However, modified Bharmi does not explicitly disclose wherein the ambulatory medical device includes a heart sound sensor configured to receive heart sound information of the 
Dalal teaches of an ambulatory medical device (Fig. 3) and an assessment circuit (Fig. 4), for determining a blood glucose status based on a physiologic parameter of the patient (Abstract). Dalal further teaches that a heart sound sensor can be used to determine if a patent is hypoglycemic or hyperglycemic based on the signals from the heart sound sensor (Abstract, Fig. 7, and col. 9, lines 1-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medical device disclosed by modified Bharmi to further include a heart sound sensor to determine a glycemic state of a patient. Dalal teaches that a correlation between a diabetic patients blood glucose level and contractility and stiffness of the heart can be used to determine a change in the patients glucose levels by monitoring a change in heart sounds like the S2 heart sound (col. 5, lines 4-15). 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen, as applied to claim 1 above, and further in view of Rusu et al. (Pub. No. US 2015/0196224), hereinafter referred to as Rusu.
Regarding Claim 10, modified Bharmi discloses the system of claim 1.
However, modified Bharmi does not explicitly discloses wherein the ambulatory medical device includes an impedance sensor configured to receive impedance information of the patient, and the assessment circuit is configured to determine the glucose index using the received impedance information, wherein the impedance information includes interstitial fluid 
	Rusu teaches of a sensor being configured to measure impedance within a body tissue of a subject (Abstract) and an assessment circuit (Fig. 8, element 61, “microcontroller”) to determine a glucose level within the subject by comparing the measured impedance value with a predetermined relationship impedance value (para. [0022]). Rusu further teaches that the impedance information is from within the subject by measuring impedance in a sub-dermal or subcutaneous tissue (para. [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ambulatory medical device of modified Bharmi to further include an impedance sensor to measure an interstitial fluid impedance and correlate that to a blood glucose level. Rusu teaches that the implantable sensor systems allows for improved results of monitoring physiological parameters associated with the patient to provide valuable data in diagnosing or treating an illness of a patient (para. [0004]). 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharmi et al. (Pat. No. US 8,019,410), hereinafter referred to as Bharmi, in view of Jensen et al. (Pub. No. US 2017/0311881), hereinafter referred to as Jensen, as applied to claims 1, 11, and 14 above, and further in view of Cheol-Min Han (Pub. No. US 2014/0323815), hereinafter referred to as Han. 
Regarding Claim 21, modified Bharmi discloses the system of claim 11.
However, modified Bharmi does not explicitly disclose wherein the assessment circuit is configured to adjust one or more of the respective weights based on the composite risk score, the respective weights indicative of responses of the two or more physiological sensors to abnormal glucose level.
.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 5, 8-10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly applied reference, Jensen, has been applied to cover the deficiency of Bharmi, as argued in the Remarks. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791